*286OH REHEARING
*287O P I H I O H.
St. Paul, Judge.
The facta of the case are stated in our first opinion; and there would then have been judgment in favor of plaintiff^ had we not thought ourselves bound to follow herein the ling in Blum vs Allen, 145 La.
But we had overlooked the ruling in Succession of Westfeldt, 122 La 836 (843), that the provisions of the Constitution touohing liability for an inheritance tax, and the statutes carrying them into effect, do not reach back to conditions anterior to the Cbnstitution itself, which looked only to the prseent and future and not to the past.
I.
The nit revenues of the property from judicial demandd to March bth 1919 were $219.10; and plaintiffs must also have judgment for one half thereof, with reservation of their right to claim one half the net revenues after that date.
II.
The demand in warranty between the appellees cannot be entertained in this appeal (7 Orleans App 420; 9 Orleans App 299). Moreover they were not passed upon by the judgment appealed from.
Our former decree is wherefore sbt aside and the judgment appealed from reversed; and it is now ordered that there be judgment in favor of plaintiffs recognising then as joint *288owners (in the proportions dlainufl by than.} of one undivided half of the propart^tai in cantroT»’nrj ¿ end further judgment against the defendants Thomas J. and Anna ~ti. Kilbride for the sum of ^10^.55 with legal interest from March 5th 1919, and with reservation of plaintiff's right to recover one half of the net revenues of said property from said date until delivery; and for their costs in both courts.
New Orleans la, April 19th, 1920